          Case 5:20-cv-03111-SAC Document 6 Filed 10/05/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CARLTON WAYNE SOLTON, JR.,

               Plaintiff,

               v.                                            CASE NO. 20-3111-SAC

TINA MILLER, et. al,

               Defendants.

                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 4.) Plaintiff is housed at the Saline

County Jail in Salina, Kansas (“SCJ”). On September 2, 2020, the Court entered a Memorandum

and Order and Order to Show Cause (Doc. 5) (“MOSC”), granting Plaintiff until September 30,

2020, in which to show good cause why his Complaint should not be dismissed or to file a

proper amended complaint. Plaintiff has failed to respond by the Court’s deadline.

       Plaintiff alleges that while he was housed at the SCJ, he was not properly protected from

another inmate and he was denied purchased items while housed in administrative segregation.

The Court found in the MOSC that Plaintiff has not alleged an intent to punish on the part of

staff at the SCJ, and his allegations suggest, at most, negligence. Plaintiff’s negligence claim is

subject to dismissal for failure to adequately allege a federal constitutional violation. Violations

of state law are not sufficient grounds for relief in federal court under 42 U.S.C. § 1983. “[A]

violation of state law alone does not give rise to a federal cause of action under § 1983.” Malek

v. Haun, 26 F.3d 1013, 1016 (10th Cir. 1994) (citation omitted); see also Jones v. Salt Lake Cty.,

503 F.3d 1147, 1162 (10th Cir. 2007) (citing Jojola v. Chavez, 55 F.3d 488, 490 (10th Cir. 1995)

(“Liability under § 1983 must be predicated upon a deliberate deprivation of constitutional rights


                                                 1
           Case 5:20-cv-03111-SAC Document 6 Filed 10/05/20 Page 2 of 2




by the defendant, and not on negligence.”) Plaintiff has not stated a claim for relief based on his

conditions of confinement.

         The MOSC provided that “[i]f Plaintiff does not file an amended complaint within the

prescribed time that cures all the deficiencies discussed herein, this matter will be decided based

upon the current deficient Complaint and may be dismissed without further notice for failure to

state a claim.” (Doc. 5, at 10.) Plaintiff has failed to respond by the Court’s deadline and has

failed to show good cause why his Complaint should not be dismissed for the reasons set forth in

the Court’s MOSC.

         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated October 5, 2020, in Topeka, Kansas.

                                             s/ Sam A. Crow
                                             Sam A. Crow
                                             U.S. Senior District Judge




                                                2
